        Case 1:20-cv-00404-NF-KHR Document 8 Filed 05/21/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

 CHOQ, LLC,
 a Texas Limited Liability Company
                                                       CASE NO.: 1:20-cv-00404-NF-KHR
         Plaintiff,

 v.

 HOLISTIC HEALING, LLC,
 a New Mexico limited liability company, and
 JOHN DOE, an individual,

         Defendants.


  MOTION FOR EXTENSION OF TIME TO RESPOND TO AMENDED COMPLAINT

       Defendant, HOLISTIC HEALING, LLC (“Holistic Healing” or “Defendant”) by and

through its undersigned counsel, in accordance with Local Rule 7.4(a), hereby files this Motion

for Extension of Time to Respond to Amended Complaint, and in support hereof states:

       1.       Plaintiff filed the Amended Complaint (Doc. 6) on April 29, 2020 and a Summons

(Doc. 7) was issued on the same day.

       2.       The Defendant has counsel located in the State of Florida and needed to contact

and hire local counsel for this case in the United States Court for the District of New Mexico.

        3.      As a result, undersigned counsel has just recently been retained as local counsel for

this matter.

        4.      Pursuant to Local Rule 7.4, Florida counsel, J. Ronald Denman, in good faith,

conferred with Amanda Osoio, counsel for the Plaintiff, to seek an extension of time to respond to

the Amended Complaint.

        5.      Counsel for the Plaintiff opposed this request for an extension of time to respond

to the Amended Complaint.



                                                  1
        Case 1:20-cv-00404-NF-KHR Document 8 Filed 05/21/20 Page 2 of 2



       6.     Due recent entry of the undersigned into this matter, the long-distance nature of the

representation, and the impact of the current COVID 19 pandemic, the undersigned requests thirty

(30) days to respond to the Amended Complaint.

       7.     This extension will not interfere with any established case management deadlines.

       8.     The Court has the authority to grant this request, of course, as it is well-settled that

it should be liberal in granting any reasonable request for an extension of deadlines if new

circumstances arise and/or the current timeframe is not adequate. Cabot v. Wal-Mart Stores, Inc.,

CIV 11-0260 JB/RHS, 2012 WL 1596964, at *1 (D.N.M. Apr. 23, 2012).

       WHEREFORE, the Defendant respectfully requests this Court enter an Order extending

the deadline to respond to the Amended Complaint until June 19, 2020.

                                              Respectfully Submitted:

                                              BUSINESS LAW SOUTHWEST LLC

                                              /s/ Donald F. Kochersberger III
                                              ___________________________________
                                              Donald F. Kochersberger III
                                              320 Gold Ave. SW, Suite 610
                                              Albuquerque, New Mexico 87102-3299
                                              (505) 848-8581 (Voice)
                                              (505) 848-8593 (Facsimile)
                                              Donald@BusinessLawSW.com (E-Mail)



                                      Certificate of Service


        I HEREBY CERTIFY that on the 21st day of May 2020, I filed the foregoing electronically
through the CM/ECF system, which caused all counsel to be served by electronic means, as more
fully reflected on the Notice of Electronic Filing:


        Electronically Filed
        Donald F. Kochersberger III, Esq.



                                                 2
